In an action to recover upon a faithful performance bond issued to plaintiff by the defendant American Motorists Insurance Company, the latter appeals from an order of the Supreme Court, Westchester County, dated February 6, 1964, which granted plaintiff’s motion for a preference in trial of the action, pursuant to the statute (CPLR 3403, subd. [a], par. 1) which authorizes a preference when an action is brought “by *' * a the state, or a political subdivision of the state”. Order reversed, without costs, and motion for preference denied. In our opinion, the plaintiff Mount Vernon Housing Authority is neither a State agency (Ciulla v. State of New York, 191 Misc. 528) nor a political subdivision of the State (ef. Executive Law, § 10, subd. 1, par. e; General Municipal Law, § 100; § 60, subd. 2, par. b; Unconsolidated Laws, § 9103), so as to entitle it to a preference as a matter of right under the present statute (CPLR 3403, subd. [a], par. 1). Plaintiff does not claim a preference under any other subdivision of said CPLR 3403. Beldoek, P. J., Úghetta, Christ, Brennan and Hill, JJ., concur.